                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

BARBARA MEIER, et al.                           §
                                                §
v.                                              §    Civil Action No. 4:18-CV-00615
                                                §    Judge Mazzant
UHS OF DELAWARE, INC., et al.                   §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs Barbara Meier, Madison Hough, Jason Hough,

Govinda Hough, Bill Crowell, Troy Harvey, Yolanda McPherson, Sandra Stokes, Tiffany Young,

Diane Creel, Lynn Creel, and Jalisa Green’s Motion for Leave to Amend Complaint (Dkt. #182).

Having considered the motion and the relevant pleadings, the Court finds that the motion should

be granted.

                                       BACKGROUND

  I.   First Amended Complaint

       On August 1, 2018, Plaintiff Meier filed her First Amended Petition in the 158th Judicial

District Court of Denton County, Texas (Dkt. #1 ¶ 3). On August 27, 2018, Defendant UHS of

Delaware, Inc. removed the case to this Court (Dkt. #1).

       On October 1, 2018, Plaintiff filed her First Amended Complaint in this Court adding

Plaintiffs Madison Hough, Jason Hough, Govinda Hough, Crowell, Harvey, McPherson, Stokes,

and Young (Dkt. #11 ¶ 1). Plaintiff also added Defendants Universal Health Services, Inc.; Dr.

Sabahat Faheem; Kenneth Chad Ellis; Millwood Hospital LP; Dr. Sejal Mehta; Dr. Gary Malone;

Alan B. Miller; Universal Physicians, P.A.; Dr. Says LLC; MD Reliance, Inc.; Office Winsome,

LLC; Dr. Yupo Jesse Chang; Yung Husan Yao; Dr. Quingguo Tao; Dr. Harmanpreet Buttar;

Behavioral Health Management, LLC; Dr. Jamal Rafique; Hickory Trail Hospital, LP; Behavioral
Health Connections, Inc.; Jan Arnett; and Wendell Quinn (Dkt. #11 ¶¶ 2–9).1 Defendants filed the

following motions in response to Plaintiffs’ First Amended Complaint:

    -   Defendants Universal Health Services, Inc.; UHS of Delaware, Inc.; Behavioral Health
        Connections, Inc.; Arnett; and Quinn’s (the “UHS Defendants”) Motion to Dismiss
        Plaintiffs’ First Amended Original Complaint (Dkt. #31)

    -   Defendants Mayhill Hospital; Millwood Hospital; Hickory Trail Hospital; Behavioral
        Hospital of Bellaire; and Ellis’ (the “Hospital Defendants”) Motion to Dismiss Plaintiff’s
        First Amended Complaint (Dkt. #39)

    -   Defendant Dr. Faheem’s Motion to Dismiss Plaintiffs’ First Amended Original Complaint
        for Lack of Subject Matter Jurisdiction and for Failure to State a Claim Upon Which Relief
        may be Granted (Dkt. #53)

            o Defendant Dr. Faheem also filed a Motion to Strike Attachments to Plaintiffs’
              Response to Defendant Dr. Faheem’s Motion to Dismiss (Dkt. #91)

    -   Defendant Dr. Rafique’s Motion to Dismiss Pursuant to Federal Rules of Civil Procedure
        12(b)(1) and 12(b)(6) (Dkt. #55)

    -   Defendant Dr. Buttar’s Motion to Dismiss Plaintiff’s First Amended Original Complaint
        (Dkt. #98)

    -   Defendant Dr. Tao’s Motion to Dismiss Plaintiffs’ First Amended Original Complaint
        (Dkt. #99)

    -   Defendant Yao’s Motion to Dismiss Plaintiffs’ First Amended Original Complaint
        (Dkt. #100)

    -   Defendants Dr. Chang; Universal Physicians, PA; Dr. Says, LLC; MD Reliance, Inc.; and
        Office Winsome, LLC’s (the “Dr. Chang Defendants”) Motion to Dismiss Plaintiffs’ First
        Amended Original Complaint (Dkt. #101)

    -   Defendant Dr. Malone’s Motion to Dismiss Plaintiffs’ First Amended Original Complaint
        (Dkt. #123).2




1. Plaintiffs voluntarily dismissed Defendant Miller from the case on December 20, 2018 (Dkt. #30).
2. Defendants’ motions are identical or substantially similar. For future motions, the Court asks Defendants to
consider filing one motion, jointly urged, if practicable.

                                                      2
 II.    Second Amended Complaint

        On April 26, 2019, without receiving leave of court, Plaintiffs filed a Second Amended

Complaint adding Plaintiffs Diane Creel, Lynn Creel, and Jalisa Green (Dkt. #130 ¶¶ 4, 5(j)–(k)).3

Plaintiffs also added Defendant Dr. Timothy Tom (Dkt. #130 ¶¶ 4, 10(e)). Defendants filed the

following motions to strike Plaintiffs’ Second Amended Complaint arguing (1) Plaintiffs failed to

seek leave of court to file the Second Amended Complaint and (2) Plaintiffs’ proposed

amendments are futile:

    -   The UHS Defendants’ Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #132)

    -   Defendant Dr. Rafique’s Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #140)

    -   The Hospital Defendants’ Motion to Strike Plaintiffs’ Second Amended Complaint
        (Dkt. #141)

    -   Defendant Dr. Faheem’s Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #142)

    -   Defendant Dr. Malone’s Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #144)

    -   Defendant Yao’s Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #145)

    -   Defendant Dr. Tao’s Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #146)

    -   Defendant Dr. Buttar’s Motion to Strike Plaintiffs’ Second Amended Original Complaint
        (Dkt. #148)

    -   The Dr. Chang Defendants’ Motion to Strike Plaintiffs’ Second Amended Original
        Complaint (Dkt. #149)




3. Plaintiffs note they requested leave to amend in their responses to Defendants’ motions to dismiss (Dkt. #157 at
pp. 1–2).

                                                        3
       Defendants also filed the following motions to dismiss Plaintiffs’ Second Amended

Complaint:

   -   Defendant Dr. Malone’s Motion to Dismiss Plaintiffs’ Second Amended Complaint
       (Dkt. #134)

   -   Defendant Dr. Faheem’s Motion to Dismiss Plaintiffs’ Second Amended Complaint for
       Lack of Subject Matter Jurisdiction and for Failure to State a Claim Upon Which Relief
       May be Granted (Dkt. #143)

   -   The Dr. Chang Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Original
       Complaint (Dkt. #150)

   -   Defendant Yao’s Motion to Dismiss Plaintiffs’ Second Amended Original Complaint
       (Dkt. #151)

   -   Defendant Dr. Buttar’s Motion to Dismiss Plaintiffs’ Second Amended Original Complaint
       (Dkt. #152)

   -   Defendant Dr. Tao’s Motion to Dismiss Plaintiffs’ Second Amended Original Complaint
       (Dkt. #153)

   -   Defendant Dr. Rafique’s Motion to Dismiss Plaintiffs’ Second Amended Original
       Complaint Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Dkt. #154)

   -   The UHS Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Original Complaint
       (Dkt. #164)

   -   The Hospital Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint
       (Dkt. #174).

III.   Third Amended Complaint

       On May 28, 2019, Plaintiffs filed the motion at issue seeking leave of court to file a Third

Amended Complaint (Dkt. #182). On June 6, 2019, the UHS Defendants filed a Notice of

Incorrect Certificate of Conference in Plaintiffs’ Motion for Leave (Dkt. #186). Defendants Dr.

Malone, Yao, Dr. Tao, Dr. Buttar, the Dr. Chang Defendants, the UHS Defendants, the Hospital




                                                4
Defendants, and Dr. Rafique filed responses to Plaintiffs’ motion (Dkt. #188; Dkt. #189;

Dkt. #190; Dkt. #191; Dkt. #192; Dkt. #193; Dkt. #195; Dkt. #196).4

                                            LEGAL STANDARD

        “When a trial court imposes a scheduling order, Federal Rules of Civil Procedure 15 and

16 operate together to govern the amendment of pleadings.” Tex. Indigenous Council v. Simpkins,

544 F. App’x. 418, 420 (5th Cir. 2013). Rule 15(a) governs a party’s request to amend its pleading

before a scheduling order’s deadline to amend passes. See id. Rule 16(b)(4) governs a party’s

request to amend its pleading after the deadline to amend passes. Sapp v. Mem’l Hermann

Healthcare Sys., 406 F. App’x. 866, 868 (5th Cir. 2010) (citing S&W Enters., L.L.C. v. SouthTrust

Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003)).

        Rule 15(a) provides that a party may amend its pleading once without seeking leave of

court or the consent of the adverse party at any time before a responsive pleading is served. After

a responsive pleading is served, “a party may amend only with the opposing party’s written consent

or the court’s leave.” Id. Rule 15(a) instructs the court to “freely give leave when justice so

requires.” Id. The rule “‘evinces a bias in favor of granting leave to amend.’” Jones v. Robinson

Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (quoting Lyn–Lea Travel Corp. v. Am. Airlines,

Inc., 283 F.3d 282, 286 (5th Cir. 2002)). But leave to amend “is not automatic.” Matagorda

Ventures, Inc. v. Travelers Lloyds Ins. Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing

Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)). Whether to grant leave to

amend “lies within the sound discretion of the district court.” Little v. Liquid Air Corp., 952 F.2d

841, 845–46 (5th Cir. 1992). A district court reviewing a motion to amend pleadings under



4. Defendants Yao, Dr. Tao, Dr. Buttar, and the Dr. Chang Defendants filed identical responses (Dkt. #189; Dkt. #190;
Dkt. #191; Dkt. #192). To avoid unnecessary citation, the Court only cites Defendant Yao’s response. The UHS
Defendants and the Hospital Defendants also filed identical responses (Dkt. #193; Dkt. #195). The Court only cites
the UHS Defendants’ response.

                                                         5
Rule 15(a) considers five factors: (1) undue delay; (2) bad faith or dilatory motive; (3) repeated

failure to cure deficiencies by previous amendments; (4) undue prejudice to the opposing party;

and (5) futility of amendment. Smith v. EMC, 393 F.3d 590, 595 (5th Cir. 2004) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       Rule 16(b)(4) provides that a scheduling order issued by the Court “may be modified only

for good cause and with the judge’s consent.” See Agredano v. State Farm Lloyds, No. 5:15-CV-

1067-DAE, 2017 WL 5203046, at *1 (W.D. Tex. July 26, 2017) (citing E.E.O.C. v. Serv. Temps

Inc., 679 F.3d 323, 333–34 (5th Cir. 2012)) (stating, “a party seeking leave to amend its pleadings

after a deadline has passed must demonstrate good cause for needing an extension.”). “The good

cause standard requires the ‘party seeking relief to show that the deadlines cannot reasonably be

met despite the diligence of the party needing the extension.’” S&W Enters., L.L.C., 315 F.3d at

535 (quoting 6A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1522.1 (2d ed. 1990)). In determining whether good cause exists, courts consider a four-part

test: “(1) the explanation for the failure to [timely move for leave to amend]; (2) the importance of

the [amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the availability of

a continuance to cure such prejudice.” Id. (quoting Reliance Ins. Co. v. La. Land & Expl. Co., 110

F.3d 253, 257 (5th Cir. 1997)). Only after the movant demonstrates good cause under Rule

16(b)(4) does “the more liberal standard of Rule 15(a)” apply to a party’s request for leave to

amend. Id.

                                           ANALYSIS

  I.   Certificate of Conference

       Before addressing Plaintiffs’ motion for leave, the Court considers the UHS Defendants’

Notice of Incorrect Certificate of Conference in Plaintiffs’ Motion for Leave (Dkt. #186). The



                                                 6
Certificate of Conference attached to Plaintiffs’ motion reads, “[s]ome parties are not opposed to

this Motion, and some parties are opposed to this Motion . . . .” (Dkt. #182 at p. 4) (emphasis in

original). Plaintiffs state that the UHS Defendants are not opposed to the motion.

        The UHS Defendants explain in their notice that while they indicated to Plaintiffs that they

would not oppose a “curative motion” seeking leave of court to file Plaintiffs’ previous complaint,

there was no conference concerning Plaintiffs’ filing of the Third Amended Complaint (Dkt. #186

at pp. 1–2). The UHS Defendants’ contend that had they known Plaintiffs intended to file the

Third Amended Complaint, they would “not have wasted time and resources filing a Motion to

Dismiss the Second Amended Complaint.” (Dkt. #186 at p. 2).

        The Court conducted a discovery hearing on June 10, 2019 (See Dkt. Entry of June 10,

2019). It is evident from the hearing and a review of the UHS Defendants’ notice that the parties

are not effectively communicating. The Court places a premium on cooperation and reminds the

parties of their duty to properly meet and confer under Local Rule CV-7(h) before filing a motion.5

The Court asks the parties to comply with the Local Rules before filing future motions.

 II.    Leave to Amend

        The Scheduling Order required Plaintiffs to seek leave of court to file amended pleadings

by May 27, 2019 (Dkt. #122). Plaintiffs filed their motion for leave on May 28, 2019 (Dkt. #182).

As Plaintiffs filed their motion for leave one day after the deadline to amend passed, Plaintiffs

must show good cause to amend under Rule 16(b)(4) before the Court applies the Rule 15(a)

standard. S&W Enters., L.L.C., 315 F.3d at 535.




5. Unless the motion does not require counsel to meet and confer as specified in Local Rule CV-7(i).

                                                        7
           Rule 16(b)(4)

        The parties discuss Rule 15(a) without addressing good cause under Rule 16(b)(4).

Fortunately, the Court can still analyze the parties’ arguments under the Rule 16(b)(4) standard to

determine whether good cause exists to grant Plaintiffs’ motion.

        Rule 16(b)(4) provides that a scheduling order issued by the Court “may be modified only

for good cause and with the judge’s consent.” See Agredano, 2017 WL 5203046, at *1 (citing

Serv. Temps Inc., 679 F.3d at 333–34). In determining whether good cause exists, courts consider

a four-part test: “(1) the explanation for the failure to [timely move for leave to amend]; (2) the

importance of the [amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the

availability of a continuance to cure such prejudice.” Id. (quoting Reliance Ins. Co., 110 F.3d at

257).

              i.    Explanation for the Failure to Timely Amend

        Plaintiffs contend in their motion that, “this Motion for Leave to Amend is filed within the

Court’s deadline to allow an amended pleading.” (Dkt. #182 at p. 2). As noted above, Plaintiffs

filed their motion one day after the deadline for Plaintiffs to seek leave of court to file amended

pleadings expired (See Dkt. #122). However, as the delay appears to be a simple oversight, the

Court will not consider the one-day delay as weighing against a finding of good cause to amend.

              ii.   Importance of the Amendment

        Plaintiffs explain:

                As one might expect, this case has been heavily litigated. The new
                complaint maintains the counts and allegations against the same
                defendants from the Second Amended Complaint and accounts for
                factual and procedural developments that have occurred since the
                original complaint was filed.

                The amended complaint further addresses issues that were raised in
                the Defendants’ most recent round of Motions to Dismiss and

                                                 8
                  contains information raised in the Plaintiffs’ Responses to the
                  Motions to Dismiss.

(Dkt. #182 at p. 1).6 Plaintiffs also state “the amendments are tailored to reflect the present

circumstances and Plaintiffs’ present understanding of the case.”                       (Dkt. #182 at pp. 1–2).

Specifically, Plaintiffs intend to add twenty pages of factual allegations in the Third Amended

Complaint (Dkt. #183; Dkt. #188 ¶ 6; Dkt. #189 at p. 2; Dkt. #193 at p. 3). The Court finds the

addition of twenty pages of allegations aimed at reflecting the current state of a rapidly evolving

case important.

               iii.   Potential Prejudice in Allowing the Amendment

         Plaintiffs contend Defendants cannot be prejudiced by the filing of the Third Amended

Complaint:

                  Defendants cannot be prejudiced, or caught off guard, by the new
                  facts alleged in the proposed amendment, since the Defendants have
                  first-hand knowledge of the roles that they played in the facts and
                  issues at hand. The proposed amended complaint does not involve
                  the addition of any new defendants, set forth any new claims, or
                  raise any new legal theories.

(Dkt. #182 at p. 2). Defendants disagree contending that granting leave to amend the complaint

prejudices Defendants by (1) wasting time and resources; (2) undermining Defendants’ right to

prevail on their dispositive motions; and (3) hampering Defendants’ ability to comply with the

Scheduling Order deadlines (Dkt. #188 pp. 4–5; Dkt. #189 at pp. 2, 4–6; Dkt. #193 at pp. 6–7).

         Defendants first argue that granting leave prejudices them by wasting time and resources.

For example, Defendant Yao maintains:

                  Plaintiffs’ amendments have resulted in significant delay and a
                  waste of judicial resources. As pointed out by Plaintiffs’ Motion for

6. Defendant Dr. Malone asks the Court “to take judicial notice of the number of substantive filings and pending
motions before the Court as the parties draw nearer to the two-hundredth filing to be made in this case.” (Dkt. #188).
The Court takes judicial notice of these facts under Federal Rule of Evidence 201. Even so, the Court expects a case
involving numerous parties to contain many filings after ten months of litigation.

                                                          9
                  Leave “this case has been heavily litigated,” which is a direct result
                  of Plaintiffs’ cycle of filing a complaint, reviewing defendants’
                  motions to dismiss, then waiting months to try to cure deficiencies
                  in an amended complaint.

(Dkt. #189 at p. 5). Although the Court agrees that at least some time and resources will be

expended if Plaintiffs are granted leave, the Court believes Defendants overstate the extent of the

waste. Defendants’ first motions to dismiss are substantially similar to their second motions to

dismiss. If this trend continues with the Third Amended Complaint, Defendants will simply refile

their motions to dismiss with few changes—a prospect that does not strike the Court as exceedingly

time consuming or wasteful. Moreover, as noted above, Defendants can jointly urge motions to

prevent excess filing and to save time and resources. Therefore, although some time and resources

may be wasted, the Court finds the expense will not greatly prejudice Defendants.

         Defendants next contend that granting Plaintiffs leave to amend undermines Defendants’

ability to prevail on their motions to dismiss. For example, Defendant Dr. Malone suggests, “The

Plaintiffs modus operandi is clear—file a pleading and wait to see the full briefing of all parties

seeking dispositive motions to dismiss, amend and repeat.                          The Plaintiffs have had their

opportunity and enough is enough.” (Dkt. #188 ¶ 8).7 Similarly, Defendant Yao states, “Plaintiffs

are impermissibly turning their complaint into a moving target merely to avoid dismissal” while

the UHS Defendants contend, “Plaintiffs are merely seeking to undercut the defendants’ rights to



7. The cases cited by Dr. Malone to support his argument—that seeking leave to amend is prejudicial when there are
pending dispositive motions—are distinguishable as the courts in these cases coupled the pending motions factor with
other, extremely prejudicial factors that are not present in this case (Dkt. #188 ¶ 7). See Todd v. Grayson Cty. Tex.,
4:13-CV-574, 2014 WL 3385188, at *2 (E.D. Tex. July 10, 2014) (finding prejudice when amendment would (1)
essentially create “a new lawsuit with new claims against the Defendants, and would require Defendants to start over
with regard to discovery and other procedural matters;” (2) cause the court to move the trial setting; and (3) require
the filing of an additional dispositive motion); Miller v. Team Go Figure, L.L.P., 3:13-CV-1509-O, 2014 WL 1909354,
at *21 (N.D. Tex. May 13, 2014) (finding prejudice when (1) trial was set to begin within four weeks and (2) the court
already issued its ruling on the parties’ cross-motions for summary judgment); Conklin v. Novartis Pharmas. Corp.,
9:11CV-178, 2012 WL 4127295, at *6 (E.D. Tex. Sept. 18, 2012) (finding prejudice when (1) plaintiff provided “no
valid reason for failure to timely amend;” (2) plaintiff waited four years after the pleadings deadline to file her amended
complaint; and (3) Defendant previously filed a dispositive motion).

                                                           10
prevail on dispositive motions to dismiss that are pending before the Court.” (Dkt. #189 at p. 4;

Dkt. #193 at p. 7; see also Dkt. #196 at pp. 4–5). The Court first notes that Defendants’ arguments

would be more persuasive if the Court was addressing Plaintiffs’ fifth or sixth request for leave to

amend. In the Court’s experience, it is routine for parties to amend pleadings at least two to three

times in a lawsuit. Even so, Defendants’ argument does not demonstrate prejudice for two reasons.

First, Defendants should not presume that they will or will not prevail on their dispositive motions.

As the Court stated at the June 10 discovery hearing, the filing of a motion to dismiss does not

allow the parties to stop litigating the case. Second, Plaintiffs cannot avoid the dispositive motions

as Defendants will simply refile them in response to Plaintiffs’ Third Amended Complaint.

       Finally, Defendants contend that granting leave to amend will hamper their ability to

comply with the Scheduling Order deadlines. As explained in the next section, the Court will

provide a continuance, if necessary, to cure such prejudice.

             iv.   Availability of a Continuance to Cure Such Prejudice

       The Court noted at the June 10 discovery hearing that it is reluctant to alter the trial and

dispositive motions dates without a showing of good cause but is flexible on all other deadlines.

Defendants contend that granting Plaintiffs’ motion renders the Scheduling Order “unworkable.”

(Dkt. #189 at p. 6). If granting Plaintiffs’ motion causes prejudice, the Court will grant an

extension of time to cure such prejudice pursuant to a motion by the parties. Therefore, a

continuance is available to cure any prejudice caused by granting Plaintiffs’ motion.

       Considering the factors analyzed above, the Court finds there is good cause under

Rule 16(b)(4) to grant Plaintiffs’ motion. Accordingly, the Court now applies the more liberal

Rule 15(a) standard to determine whether leave of court should be granted to amend Plaintiffs’

complaint. S&W Enters., L.L.C., 315 F.3d at 535.



                                                 11
           Rule 15(a)

       Rule 15(a) “‘evinces a bias in favor of granting leave to amend.’” Jones, 427 F.3d at 994

(quoting Lyn–Lea Travel Corp., 283 F.3d at 286). But leave to amend “is not automatic.”

Matagorda Ventures, Inc., 203 F. Supp. 2d at 718 (citing Dussouy, 660 F.2d at 598). A district

court reviewing a motion to amend pleadings under Rule 15(a) considers five factors: (1) undue

delay; (2) bad faith or dilatory motive; (3) repeated failure to cure deficiencies by previous

amendments; (4) undue prejudice to the opposing party; and (5) futility of amendment. Smith, 393

F.3d at 595 (citing Foman, 371 U.S. at 182).

              i.   Undue Delay, Bad Faith or Dilatory Motive, and Undue Prejudice

       As explained under the Rule 16(b)(4) analysis above, the Court does not find Plaintiffs’

one-day delay and the prejudice caused to Defendants to be undue. Further, the Court did not find

evidence of Plaintiffs acting in bad faith or with a dilatory motive when it considered Defendants’

argument that Plaintiffs are attempting to undercut Defendants’ right to relief by seeking leave of

court. As a result, the Court will not reexamine these factors here, but notes that the factors weigh

in favor of granting Plaintiffs’ motion.

             ii.   Repeated Failure to Cure Deficiencies

       This is the first time Plaintiffs have sought leave of court to add the newly asserted facts

found in the Third Amended Complaint (Dkt. #183). Defendants argue that “Plaintiffs do not

provide a specific reason why they failed to include the proposed facts and claims in their Original,

First Amended, or even Second Amended Complaints.” (Dkt. #193 at p. 7; see also Dkt. #196 at

p. 5). Yet, Plaintiffs explicitly address Defendants’ contention in their motion:

               The new complaint . . . accounts for factual and procedural
               developments that have occurred since the original complaint was
               filed [and] . . . further addresses issues that were raised in
               Defendants’ most recent round of Motions to Dismiss and contains

                                                 12
                information raised in the Plaintiffs’ Responses to the Motions to
                Dismiss.

(Dkt. #182 at p. 1). Considering the parties’ arguments, the Court finds Plaintiffs have not

repeatedly failed to cure deficiencies.

             iii.   Futility of Amendment

       Defendants’ final argument is that it is futile to grant Plaintiffs’ motion because the Third

Amended Complaint does not cure the defects identified in Defendants’ motions to dismiss

(Dkt. #189 at p. 6; Dkt. #193 at pp. 4–6). Specifically, Defendants contend Plaintiffs’ Third

Amended Complaint fails to demonstrate that Plaintiffs have standing to bring a Racketeer

Influenced and Corrupt Organizations Act claim (Dkt. #193 at p. 5).

       As demonstrated above, four of the five Rule 15(a) factors weigh in favor of granting

Plaintiffs’ motion. Moreover, the Court will not accept Defendants’ invitation to inadvertently

rule on the motions to dismiss here by addressing Defendants’ futility argument. Instead, the Court

believes the parties should fully brief whether Plaintiffs’ additional allegations cure the previous

identified deficiencies in further pleadings.

       Based on the factors analyzed above, the Court finds that the Rule 15(a) factors weigh in

favor of granting Plaintiffs’ leave of court to file their Third Amended Complaint. Accordingly,

Plaintiffs’ motion should be granted.




                                                13
                                           CONCLUSION

           It is therefore ORDERED that Plaintiffs’ Motion for Leave to Amend Complaint

    (Dkt. #182) is hereby GRANTED. Accordingly, the Court DENIES the following motions as

    MOOT:

       -   Defendants’ First Motions to Dismiss (Dkt. #31; Dtk. #39; Dkt. #53; Dkt. #55; Dkt. #98;
           Dkt. #99; Dkt. #100; Dkt. #101; Dkt. #123)

       -   Defendant Dr. Faheem’s Motion to Strike Attachments to Plaintiffs’ Response to
           Defendant Dr. Faheem’s Motion to Dismiss (Dkt. #91)

.      -   Defendants’ Motions to Strike Plaintiffs’ Second Amended Complaint (Dkt. #132;
           Dkt. #140; Dkt. #141; Dkt. #142; Dkt. #144; Dkt. #145; Dkt. #146; Dkt. #148; Dkt. #149).

       -   Defendants’ Second Motions to Dismiss (Dkt. #134; Dkt. #143; Dkt. #150; Dkt. #151;
           Dkt. #152; Dkt. #153; Dkt. #154; Dkt. #164; Dkt. #174).

           IT IS SO ORDERED.

           SIGNED this 18th day of June, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  14
